Title: To George Washington from “Incog.,” 10 June 1795
From: “Incog.”
To: Washington, George


          
            Dear Sir,
            Philad. June 10th 1795.
          
          The Supreme Judiciary of the United States have passed sentence of death on two of the Western Insurgents. Execution to be done on the 17th inst. I have never seen either of the men; nor do I know any thing about them more than what I have heard,

viz. “That they were the simple blind-led tools, of Prime Movers who have eluded justice either by flight, or by availing themselves of Governmental clemency—That one of them has a wife and six children the other a wife and four children[”]—Now Sir, there is no man on earth who can restore these husbands and fathers to the endearing and unoffending connections of wives and children but yourself. Of the propriety or impropriety of pardoning these unfortunate offenders you are the judge I am not—While I write I feel pain both on their and your account and at the same time that negative pleasure of not being subjected to the conflict which your duty on the one hand and your humanity on the other must necessarily excite.
          May He who has made his Angels encamp around you and I, He who has made his ministers defend us against such flagrant evils, may he direct you in this instance to that decision which will most promote the public good, give you the greatest tranquility here, and add one other act to those for which I ardently pray you may be the subject of that joyful sentence of approbation “Well done good and faithful servant enter into the joys of thy Lord!” I am your affectionate friend and Humble servt
          
            Incog.
          
        